UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4400



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SEUNG-JAE CHOI,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-04-183)


Submitted:   September 24, 2004           Decided:   October 15, 2004


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David A. Oblon, ALBO & OBLON, L.L.P., Arlington, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Charles J.
Dlabik, Jr., Paul A. Embroski, Special Assistant United States
Attorneys, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Seung-Jae Choi appeals from the district court order

affirming his convictions for driving while intoxicated, 32 C.F.R.

§§ 234.17(c)(1)(ii) & 234.19(a), driving while under the influence

of alcohol, 32 C.F.R. §§ 234.17(c)(1)(i) & 234.19(a), and two

counts of failing to obey a clearly posted stop sign, 32 C.F.R.

§§ 234.17(a) & 234.19(a), assimilating Va. Code Ann. § 46.2-830

(2002).    On appeal, he argues that the court erred in imposing

criminal penalties rather than civil penalties, that the Government

failed    to   prove   wilful   violations,   that   the   evidence   was

insufficient to support his conviction, and that the trial court

erred in denying his motion to suppress and allowing the Government

to introduce evidence of his prior alcohol-related convictions. We

have reviewed the parties’ briefs, the joint appendix, and the

lower court’s opinions and orders and find no reversible error.

Accordingly, we affirm Choi’s convictions.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                AFFIRMED




                                  - 2 -